Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 6,138,403 to Bartlett.
Referring to claim 1, Bartlett discloses a method of stabilizing a plurality of containerized plants, wherein each of the plurality of containerized plants – at 28, has a center of gravity – see figures 1-3, the method comprising the step of providing counterweight leverage at a point below the center of gravity – see at 10,30 disposed below 28 in figures 1-2.
Referring to claim 2, Bartlett further discloses the step of providing space between the containerized plant – see at 10,28 with space between 28 and 30 as seen in figures 1-2.
Referring to claim 4, Bartlett further discloses the plurality of plants are contained within a system having a design and shape – see at 10,13,14,30 in figures 1-2, and wherein the design and shape of the system and the weight and location of the plurality of plants – at 28, within the system further stabilize the plurality of plants – see stable orientation of plants – at 28 in figures 1-2.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett as applied to claim 1 above.
Referring to claim 3, Bartlett does not disclose the plants to be stabilized are vulnerable plants. However, as seen in figures 1-2 of Bartlett the system is of sufficient size to be used on any desired plant including the claimed vulnerable plants. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Bartlett and use the method on any desired plants including the claimed vulnerable plants, so as to yield the predictable result of allowing for the user to facilitate any desired functions on any plant as desired. 

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to plant
pot support systems and methods in general:
U.S. Pat. No. 1,300,629 to Macaw – shows plant pot support
U.S. Pat. No. 3,784,044 to Bruggeman et al. – shows plant pot support
U.S. Pat. No. 3,866,788 to Smit – shows plant pot support
U.S. Pat. No. 4,381,838 to Boogart – shows plant pot support
U.S. Pat. No. 6,032,808 to Henson – shows plant pot support
U.S. Pat. No. 7,036,270 to Shepherd – shows plant pot support
U.S. Pat. No. 7,815,059 to Mulholland et al. – shows plant pot support

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643